Steele Hays, Justice, dissenting. The majority reverses and remands this case, not for any merit in appellant’s several allegations of error, but because it considers the order denying the Rule 37 petition to be insufficient in findings of fact. Nothing is to be gained by remanding the case. We are not handicapped in the slightest in gauging the pros and cons of the appeal, to which the majority opinion bears witness. It is clear that appellant’s arguments are without substance. Nothing in the majority opinion suggests otherwise and the record itself amply demonstrates that appellant was entitled to no relief from his guilty plea. The trial court granted a hearing on appellant’s petition, although the allegations of the petition are patently conclusory. A lengthy hearing was conducted which failed to produce any material basis for relief and at the end of the hearing the trial court recognized that findings were required and advised counsel that his written order would be forthcoming, as it was. The order is reported verbatim in the majority opinion and need not be repeated here. I suppose it could be argued that the order could have gone into greater detail, but given the vagueness of the petition and the generality of the testimony, I cannot agree that it is so deficient as to require reversal, nor has the appellant even attempted to show how greater specificity in the order might have borne on the result. We have held that if the record conclusively shows that the petition is without merit we will affirm, irrespective of the trial court’s failure to make written findings. Kain v. State, 296 Ark. 123, 752 S.W.2d 265 (1988); Morrison v. State, 288 Ark. 954, 707 S.W.2d 323 (1986); Rawls v. State, 264 Ark. 954, 581 S.W.2d 311 (1979). The majority opinion concedes that exception to the requirement of written findings, but limits the exception to those cases where there has been no hearing. It is true that language to that effect appears in Bumgardner v. State, 288 Ark. 315, 705 S.W.2d 10 (1986), but neither case relied on [ Williams v. State, 272 Ark. 98, 612 S. W.2d 115 (1981), State v. Maness, 264 Ark. 190, 569 S.W.2d 665 (1978)] supports such distinction. In Williams, we merely noted that we could not review the trial court on a lengthy record because there were no findings. In Maness we reversed the trial court because there was no record from which it could be determined whether the petition had merit. The thrust of our cases, as I read them, is that with or without a hearing, if we are dependent on findings of fact to provide a meaningful review, then we will reverse if they are wanting. But if we can determine reliably without findings of fact that the petition lacks merit, we will affirm. That approach, I believe is sound and avoids requiring the trial court to reiterate in different language with respect to a record already before us why the petition had no merit. Where we can do that for ourselves, it seems a needless waste of judicial resources to insist that the trial Court do it first. It is notable that neither the majority opinion nor the appellant has pointed out any issue of fact or law which is rendered doubtful because of the trial court’s order. I would overrule Bumgardner v. State, and affirm. Hickman, J., and Glaze, J., join.